Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2018

                                      No. 04-18-00118-CV

               Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A.,
                          a/k/a and d/b/a Gonzaba Medical Group,
                                         Appellants

                                                 v.

                                        Jo Ann PUENTE,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-04936
                          Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       Extension of time to file the court reporter’s record by Letitia Moncivais is hereby Granted.
Time is extended to July 2, 2018. Further requests for extension of time will be disallowed.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court